[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The minor child's right foot was injured on July 1, 1999 on premises known as 200 James Street in New Haven.
His injury became infected and surgery was necessary. A period of convalescence followed.
The matter was heard as a hearing in damages.
The plaintiff is awarded $27,176.20 as economic damages and $60,000 for non-economic damages.
Judgement may enter for the plaintiff in the amount of $87,176.20.
  ___________________ Anthony V. DeMayo, J.T.R.